DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 3/26/2021 "Restriction Requirement," the 5/24/2021 Response [hereinafter "5/24 Response"] elected, without traverse, Species A1B2 (directed to FIGs. 1B and 2B) for prosecution on the merits. 
The Response identified claims 1-8, 10-17, and 21-24 as reading on the elected Species/invention. 
The Restriction Requirement was made Final and an action on the merits was issued.
The 3/26/2021 Restriction Requirement and its Finality are proper and they are therefore maintained.
02.	Applicant is required under 35 U.S.C. § 121 to elect one of the following patentably distinct inventions for prosecution on the merits:
GROUP I.	Including previously presented claim 6, is classified in CPC H01Q 21/065 (claim reciting plural antenna and, broadly, two segment antenna feed (the pillar)). 

Inventions of GROUPs I and II are related as a combination and a subcombination, respectively. See M.P.E.P. § 806.05(c). 
A Restriction Requirement is proper if: (1) the inventions are "distinct," and (2) examining the inventions together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Restricting the above-identified inventions for examination purposes is proper because they are independent or distinct for the reasons below, and there would be serious search and examination burden if restriction is not required. 
In the case of a combination and a subcombination, the inventions are distinct if both of the following can be shown: (1) that the patentability of the combination as claimed does not require particulars of the subcombination as claimed, and (2) that the subcombination can be shown to have utility either by themselves or in another materially different combination. See M.P.E.P. § 806.05(c)).
The above-identified inventions of GROUPs I and II are distinct from each other because of the following reasons. 
In the instant case, inventions of GROUP I (reciting specifics of the combination A (the plural antenna) - Bbroad (the feed (two segment plug) may be patentable by virtue of the subcombination A, wherein the subcombination Bbroad does not distinguish over the prior art. Additionally, the patentability of the combination A-Bbroad can be in the combination itself. 

Also, inventions of GROUP II (subcombination Bspecific) have utility when combined with single antenna structures. 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs I and II, together, is a serious burden on Examiner because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden" on Examiner is established. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of GROUPs I and II from each other is proper. 
If claims directed to invention of GROUPs I and II were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.

Invention of GROUP I, therefore, is constructively elected by prior presentation for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
Accordingly, amended and new claims 13, 14, 17, 23, and 25-36, which are not directed to invention of GROUP I, withdrawn from consideration as being directed to an invention that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
In view of the previous and present Office Action(s), the constructive election of invention of GROUP I, for prosecution on the merits, is Final.
Objections to the Specification 
03.	The specification is objected to as failing to provide proper antecedent basis for the subject matter in claims 1, 2, 7, and 8. See 37 CFR § 1.75(d)(1) and M.P.E.P. § 608.01(o).
A Response overcoming the rejection, infra, of claims 1, 2, 7, and 8 under 35 U.S.C. § 112(a) (because the specification lacks written description support for the feature now recited in claim 1 ("an encapsulant continuously covering the first surface and the lateral surface of the semiconductor device," as recited in claim 1 and claims depending therefrom) obviates: 
(1) this objection to the specification under 37 CFR § 1.75(d)(1); and
The following is a quotation of 37 CFR § 1.75(d)(1):

Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description of the elected embodiment of the invention, however, provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	an encapsulant continuously covering the first surface and the lateral surface of the semiconductor device," as claims 1, 2, 7, and 8 now recite.
Neither the original detailed description nor the figures nor the original claims indicate that the invention might include the above noted feature. In fact, FIGs. 1B and 2B expressly show the first side (the bottom side, as the reply 
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for the above noted language now recited in claims 1, 2, 7, and 8. And the specification, therefore, is objected to for failing to comply with 37 CFR § 1.75(d)(1).
Applicant may amend the detailed description to provide clear support or antecedent basis in the specification, insuring certainty in construing the claims. Alternatively, Applicant may amend the claims so the claims find clear support or antecedent basis in the detailed description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
35 U.S.C. § 112(a) 112, first paragraph, requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Drawings
04.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, 
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally 
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The drawings fail to show "an encapsulant continuously covering the first surface and the lateral surface of the semiconductor device," as claims 1, 2, 7, and 8 now recite.
The quoted feature(s) must be shown in a figure showing the embodiment describing the elected invention (that of FIGs. 1B, 2B) and adequately identified in the specification, or be canceled from the claims: 
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).

The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
05.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
06.	Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. § 112(a) for lacking written description support in the specification.
A Response overcoming this rejection of claims 1, 2 7, and 8 under 35 U.S.C. § 112(a) obviates: 
(1) the objection, supra, to claims 1, 2, 7, and 8 under 37 CFR § 1.75(d)(1) (because the specification fails to provide proper antecedent basis for "an encapsulant continuously covering the first surface and the lateral surface of the semiconductor device," as claims 1, 2, 7, and 8 now recite.
Neither the original detailed description nor the figures nor the original claims indicate in any way that the disclosed invention included such scope, nor would they reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. In fact, FIGs. 1B and 2B expressly show the first side (the bottom side, as the reply expressly argues for) is NOT covered by the encapsulant and that all, not just one later side is covered by the encapsulant. 
Examiner notes that not only the 12/16/2021 Response amends the claim(s) to recite feature(s) lacking written description in the original specification, but also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 9/16/2021 "Office Action." 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed 
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
"Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for the quoted language noted above. And claims 1, 2, 7, and 8 are therefore rejected as 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Response to Arguments
07.	The contentions in the 12/16/2021 Response have been fully considered. The contentions, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
CONCLUSION
08.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.

Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814